Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  December 2, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on December 2, 2021 has been filly considered. The amendment to instant claims 1-3, 13-14, 18, 20 and addition of new claims 21-24 are acknowledged. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.   Claims 1-3, 7, 9, 11, 13-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (JP 2004-35686, based on machine English translation).

5. Sakurai et al discloses an anisotropic conductive film comprising electrically conductive particles 6 dispersed in a monolayered manner (as to instant claim 9) in an adhesive resin composition layer, wherein the ratio t/d is 1-2, wherein t is the thickness of the anisotropic film/adhesive layer and d is the mean diameter of the electrically conductive particles. The conductive particles are uniformly dispersed, and therefore uneven distribution of the conductive particles is prevented (Abstract, p. 5, lines 50-55 of the translation).
It is noted that that in the anisotropic conductive film of Sakurai et al the thickness of the adhesive layer appears to be equivalent to the thickness of the adhesive layer, similarly to the that of instant invention (see Fig. 1B, [0018], [0022] of instant specification).

6.  The anisotropic conductive film of Sakurai et al is presented on Figure 1 below:

    PNG
    media_image1.png
    308
    390
    media_image1.png
    Greyscale
 Figure 1
7.   As evident from Figure 1(a) above, the thickness of the adhesive film t is uniform throughout the adhesive layer and the particles are uniformly dispersed in said adhesive resin layer, similarly to Figure 1B of instant specification. As evident from Figure 1(a) above, the particles can be either in contact with the surfaces of the adhesive layer (t/d =1); or as evident from Figure 1(b) above, the particles can be dispersed in such way that there is a distance between “one” end of the particles and “one” surface of the insulating layer, corresponding to L3 as claimed in instant invention, and there is a distance between the “other” end of the particles and the “other” surface of the insulating layer, corresponding to L4 as claimed in instant invention (as to instant claim 1), so that L3 + L4 +d = t, and thereby the ends of the conductive particles are not exposed. Since the particles are cited as being uniformly dispersed in the adhesive resin single layer, therefore, the positions of the conductive particles would be reasonably expected to be varied within the variation range of less than 10% of the conductive particle diameter as well (as to instant claim 1). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

8.  The conductive particles are having size of 1-100 micron, or 10 micron (p. 5, lines 43-47 of the translation, as to instant claims 1 and 18).

9.  The ratio t/d is 1-2, preferably 1-1.6 (p. 5, lines 50-55 of the translation, as to instant claims 1, 2, 13).

10.  Given the ratio t/d is 2, and particles are located closer to the “other” surface of the adhesive layer or in contact with the “other” surface of the adhesive layer, i.e. L4 is zero or minimal,  therefore, the distance between the “one” end of the particles and the “one” surface of the insulating layer, corresponding to L3 as claimed in instant invention, will intrinsically and necessarily be 50-100% of the conductive particle diameter, and in any case more than 10% of the conductive particle diameter (as to instant claim 3); and the 
distance between the “other” end of the particles and the “other” surface of the insulating layer, corresponding to L4 as claimed in instant invention, will intrinsically and necessarily be less than the conductive particle diameter d (as to instant claim 14).

11.  As to instant claim 15, the adhesive layer comprises a thermosetting or photocurable resin (p. 2, lines 8-11 of the translation).
12.  As to instant claim 11, the conductive particles are metal such as copper, silver, or are resin powders coated with metals (p. 5, lines 30-33 of the translation).
13.  As to instant claims 7, 16, the anisotropic conductive film is used for connection between various terminals such as connection between an FPC or TAB and ITO terminal on a glass substrate of a liquid crystal panel; the method for producing such connection structure comprises positioning the anisotropic conductive film between a substrate in which ITO terminals are formed and a substrate in which a copper foil is patterned (p. 6, lines 26-39 of the translation).

14.  All ranges in the anisotropic conductive film of Sakurai et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

15.  Based on the teachings of Sakurai et al, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation: i) the thickness t of the adhesive layer, ii)  the diameter d of the conductive particles, iii) the position of the conductive particles within the adhesive layer, including either arranging said particles so that both ends would not be exposed (as presented on Figure 1b) above), or arranging the conductive particles so that one end is not exposed (as in Figure 1b) above) and the other end is in contact with the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

16.   Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (JP 2004-35686, based on machine English translation) in view of Kususe (JP 2013-110226, based on translation submitted in IDS on 07/06/17).
 
17.  The discussion with respect to Sakurai et al set forth in paragraphs 4-15 above, is incorporated here by reference.

18. Though Sakurai et al does not explicitly recite the anisotropic conductive film further comprising an alignment mark for an electronic component to be anisotropically, conductively connected, and  being formed by an arrangement of a portion of the conductive particles having smaller diameter,
Kususe discloses an alignment method capable of accurately performing alignment in manufacturing of a semiconductor, comprising a step of aligning the substrate using a plurality of particles, such as gold particles ([0009]),  as an alignment mark ([0026], Abstract). Such alignment method provides higher coordinate accuracy ([0029], [0031]).

Kususe, it would have been obvious to a one of ordinary skill in the art to form, or obvious to try to form the alignment marks in the film of Sakurai et al using the portion of the metal conductive particles of Sakurai et al, as taught by  Kususe, as well, so  to further improve accuracy of connections of parts, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

20. Further, given the metal particles are used for making both the conductive layer and the alignment mark in the film of Sakurai et al in view of  Kususe, it would have been obvious to a one of ordinary skill in the art to use the metal particles having different size for the conductive layer and for the alignment mark, including the use of the relatively smaller particles for making the alignment marks, so to ensure said types of particles having different size are easily distinguishable,  and the alignment mark particles are properly detectable  to ensure accuracy of position of the particles of the conductive layer, as well. 

21.  The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

22.  Claim(s) 7-8, 17 are rejected under 35 U.S.C. 103 as obvious over Sakurai et al (JP 2004-35686, based on machine English translation) in view of  Kim et al (US 2014/0313402). 

Sakurai et al set forth in paragraphs 4-15 above, is incorporated here by reference.

24. Though Sakurai et al does not explicitly recite the connection structure wherein the first electronic component is a wiring substrate and the second electronic component is a camera module,
Kim et al discloses a camera module comprising a wiring substrate and an anisotropic adhesive film used to bond lens unit and wiring substrate ([0066]).
25. Since the anisotropic adhesive film is used in camera modules to bond the wiring substrate and lens unit, as shown by Kim et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the anisotropic film of Sakurai et al to bond different parts of the camera module as well, including bonding camera module or lens to wiring substrate as well, thereby arriving at the present invention.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 



26.  Claims 1, 10, 18 are rejected under 35 U.S.C. 103 as obvious over Sakurai et al (JP 2004-35686, based on machine English translation) in view of  Kumakura et al (US 2003/0102466).

27.  The discussion with respect to Sakurai et al set forth in paragraphs 4-15 above, is incorporated here by reference.
Sakurai et al does not explicitly recite the insulating adhesive layer being formed from a plurality of resin layers,
Kumakura et al discloses an anisotropic conductive film comprising a first insulating layer and a second insulating layer, and the conductive particles having size of 0.2-20 micron ([0025], as to instant claims 1, 18) are dispersed at least either in the first insulating adhesive layer or the second insulating adhesive layer (Abstract), the combined thickness of the insulating layers is 10-100 micron ([0024]), wherein the use of such multi-layered insulating resins provides the anisotropic conductive films with high adhesion and continuity reliability ([0010], [0021]). The structure of the two insulating layered adhesive layer is presented in Figure 2 below (see Fig. 1-3 of Kumakura et al).

    PNG
    media_image3.png
    75
    299
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    70
    299
    media_image4.png
    Greyscale
 Figure 2


29. Since the highest particle size is cited as being 20 micron, and the total thickness of the film is as high as 100 micron, with the thicknesses of the two insulting films being about the same ([0023]), therefore, the particles in the anisotropic conductive film of Kumakura et al will intrinsically and necessarily be, or would be reasonably expected to be fully embedded in the insulating film with no ends being exposed.
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. The thickness of the insulating layers of Kumakura et al appears to have the same thickness throughout the layer.

30. Since both Sakurai et al and Kumakura et al are related to anisotropic conductive films comprising insulating adhesive layer and conductive particles arranged in said layer, and thereby belong to the same field of endeavor, wherein Kumakura et al teaches the use of two insulating layers providing the anisotropic conductive films with high adhesion and continuity reliability, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Sakurai et al and Kumakura et al, and to use, or obvious to try to use two insulating layers to form the adhesive layer of the anisotropic conductive film of Sakurai et al, so to provide the anisotropic conductive film of Sakurai et al with high adhesion and continuity reliability, as taught by  Kumakura et al, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

31.  Claims 1, 18, 20 are rejected under 35 U.S.C. 103 as obvious over Sakurai et al (JP 2004-35686, based on machine English translation) in view of  Liang et al (US 2006/0280912), as evidenced by Kamata et al (US 2004/0091748).

32.  The discussion with respect to Sakurai et al set forth in paragraphs 4-15 above, is incorporated here by reference.

33. Though Sakurai et al does not explicitly recite the regular arranged particles being arranged in a tetragonal lattice when viewed in plane view,
Liang et al discloses an anisotropic conductive film comprising conductive particles having size of 2-50 micron ([0060], as to instant claims 1, 18) arranged in a non-random array (Abstract, [0016], [0050]) and overcoated with an adhesive film (Fig. 2A and 2B), wherein the non-random array is a tetragonal lattice as shown in Fig 2A. Further, Figure 10A and 10B of Liang et al show the tetragonal lattice array having concave portions for depositing conductive particles, which are the same concave portions and tetragonal lattice array disclosed in instant invention ([0052] and Fig. 1A of instant specification).
34.  As further evidenced by Kamata et al, the regular arrangement shown in Fig. 3A of Kamata et al, corresponding to the arrangement shown in Fig. 2A of Liang et al, is known in the art as tetragonal lattice arrangement (see [0044] of Kamata et al).
Liang et al further teaches that such regular non-random lattice arrangement of conductive particles improves resolution and reliability of electric connection in anisotropic conductive films (Abstract, [0003], [0015] of Liang et al).

35.  Since Liang et al and Sakurai et al are related to anisotropic conductive films (ACF) comprising regularly arranged conductive particles, and thereby belong to the same field of endeavor, wherein Liang et al teaches that regular non-random lattice, including tetragonal lattice, arrangement of conductive particles improves resolution and reliability of electric connection in anisotropic conductive films (Abstract, [0003], [0015]), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Liang et al and Sakurai et al, and produce the ACF of Sakurai et al having conductive particles arranged non only in a single layer, but further in a non-random tetragonal lattice so to further improve resolution and reliability of electric Sakurai et al as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

36.  Claim 1, 20-24 are rejected under 35 U.S.C. 103 as obvious over Sakurai et al (JP 2004-35686, based on machine English translation) in view of  Liang et al (US 2006/0280912), as evidenced by Kamata et al (US 2004/0091748),  in further view of Kozuka et al (US 2001/0046021).

37.  The discussion with respect to Sakurai et al in view of Liang et al set forth in paragraphs 31-35 above, is incorporated here by reference.

38. Though Sakurai et al in view of Liang et al do not explicitly recite the particle density of the conductive particles,
Kozuka et al discloses an anisotropic conductive adhesive comprising an insulating adhesive and conductive particles having particle size of 2-30 micron dispersed in said insulating adhesive ([0052]-[0053], [0055]), wherein the particles are having dispersion density of 300-650 pieces/mm2 ([0053], as to instant claim 21) and wherein Kozuka et al  teaches that such dispersion density provides a good insulation between the adjacent conductive members while maintaining a good conductivity between the opposite conductive members to be conductively bonded ([0054]).

39. Since the particle dispersion density in the insulating layer of an anisotropic conductive material of 300-650 pieces/mm2 provides a good insulation between the adjacent conductive members while maintaining a good conductivity between the opposite conductive members to be conductively bonded as taught by Kozuka et al,
 Kozuka et al and Sakurai et al in view of  Liang et al, and to disperse the conductive particles in the anisotropic conductive film of Sakurai et al in view of  Liang et al at a density of 300-650 particles/mm2, as taught by  Kozuka et al  as well, so to ensure the anisotropic conductive film of Sakurai et al in view of  Liang et al is providing good insulation between the adjacent conductive members while maintaining a good conductivity between the opposite conductive members to be conductively bonded as well, thereby arriving at the present invention.  
The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may 

40.  Since the anisotropic conductive film of Sakurai et al in view of Liang et al and Kozuka et al  is substantially the same as that claimed in instant invention, i.e. having both ends of the conductive particles being not exposed, having uniformly dispersed conductive particles, having the thickness t of the film uniform throughout the adhesive layer, having the ratio of t/d of as high as 2, having conductive particle diameter of 10 micron or more, and having particle density of 300-650 particles/mm2, therefore, the anisotropic conductive film of Sakurai et al in view of Liang et al and Kozuka et al  would be reasonably expected by a one of ordinary skill in the art to have the properties, including minimum capturing efficiency and the difference between maximum and minimum values of particle densities, being the same as those claimed in instant invention, or having values in the ranges overlapping with those as claimed in instant invention as well (as to instant claims 23-24), especially since, as cited in instant specification, the conductive particle having diameter 5of 10 pm or more, the particles being regularly arranged, and the film thickness having 1 or more times and 2.5 or less times the conductive particle diameter, are the factors that lead to the anisotropic conductive film having  the average and the minimum value of the capturing efficiency were more than 90% and difference between the maximum and minimum values of the In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

41. Further, in the anisotropic conductive film of Sakurai et al in view of Liang et al and Kozuka et al ,   it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation: i) the thickness t of the adhesive layer, ii)  the diameter d of the conductive particles, iii) the position of the conductive particles within the adhesive layer, including either arranging said particles so that both ends would not be exposed (as presented on Figure 1b) above, as to instant claim 23), or arranging the conductive particles so that one end is not exposed (as in Figure 1b) above) and the other end is in contact with the surface of the adhesive layer (similarly to as shown in Figure 1a) above, as to instant claim 22), and iv) particle density, so to produce the anisotropic conductive film having a desired combination of properties, depending on the specific end use of said film, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
42.  Applicant's arguments filed on December 2, 2021 have been fully considered. It is noted that in light of Applicant’s amendment all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764